Citation Nr: 1440058	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California where the RO, among other things, granted service connection for posttraumatic stress disorder (PTSD), assigning an initial 30 percent rating.  

The Veteran disputed the rating assigned for her PTSD claiming her symptoms cause occupational impairment.  In December 2011, the Veteran specifically requested the maximum award for her PTSD, to include TDIU.  The claim was previously before the Board in January 2012 where at that time, the Board granted an increased rating to 70 percent for the Veteran's PTSD and remanded the TDIU claim finding it was reasonably raised by the record and needed to be developed by the RO.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation).  

The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service connected for PTSD, rated 70 percent disabling, polycystic ovarian disease with infertility and endometriosis, rated 30 percent disabling, and left shoulder tendonitis, rated 10 percent disabling.  She has a combined disability rating of 80 percent.

In a December 2011 statement from the Veteran's representative, it was indicated that the Veteran was unemployed since June 2008 because of her service-connected PTSD.  The Board previously remanded this claim in January 2012 primarily to afford the Veteran a general medical examination to determine whether the combined effect of all service-connected disabilities, to include PTSD, polycystic ovarian disease with infertility and endometriosis, and left shoulder tendonitis, without reference to any non-service connected disabilities, prevent her from maintaining substantially gainful employment.

The Veteran was afforded three VA examinations in April 2014 for each of her service-connected disabilities.  Unfortunately, the Veteran did not appear for her PTSD examination.  The other two examiners noted the Veteran's specific physical findings as to her ovarian disease and left shoulder respectively.  With regard to employability, neither examiner found the Veteran unemployable, but the opinion was limited to the one service-connected disability being examined.  For example, the April 2014 VA examiner who diagnosed the Veteran with endometriosis and polycystic ovarian syndrome opined that these diagnoses did not impact her ability to work.  The April 2014 VA examiner who diagnosed the Veteran with bicipital tendonitis and tendon inflammation opined that it was "less likely as not that the Veteran's left shoulder disorder alone prevents her from maintaining substantially gainful employment."  The examiner found she would be able to perform both physical and sedentary employment.  Both examiners further noted the Veteran has been employed as a nurse for the past six months.

Despite the detailed findings, the Board finds that none of these April 2014 VA examination reports was responsive to the Board's prior remand directive.  The January 2012 remand specifically directed the RO to afford one general medical examination to determine whether the combined effect of all service-connected disabilities rendered the Veteran unemployable.  While the Veteran did not appear for one VA examination scheduled specifically to address her PTSD symptomatology, the other two examiners did not address employability in light of manifestations stemming from all her service-connected disabilities.  A new VA examination is warranted to ensure compliance with the Board's prior Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The RO should also take this opportunity to obtain VA outpatient treatment records from May 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the TDIU issue, and the RO/AMC should obtain the Veteran's medical records for treatment from the VA Medical Center in Loma Linda, California and all associated outpatient clinics dated from May 2014 to the present.  All efforts to obtain VA records should be fully documented.

2. After the above is completed and records are obtained to the extent available, schedule the Veteran for a general medical examination to ascertain the current severity of the Veteran's service-connected disabilities, to include PTSD, polycystic ovarian disease with infertility and endometriosis, and left shoulder tendonitis. The examiner should note in the examination report all pertinent pathology associated with the service connected disabilities.  

The claims must be made available to the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, either alone or in combination, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

The examiner is asked to focus on the functional effects of the Veteran's service connected disabilities on her capacity for employment.

A complete rationale for all opinions must be provided.  

3. The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, readjudicate the claim of entitlement to TDIU.  If the claim is denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



